Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155630                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 155630
                                                                   COA: 330217
                                                                   Oakland CC: 2015-255155-FH
  SCOTT LARRY CHANDLER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
           t0920
                                                                              Clerk